Citation Nr: 0217960	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  01-01 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for a heart disability, claimed as due to or 
aggravated by medical treatment provided by the Department 
of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



FINDINGS OF FACT

1.  The veteran served on active duty from September 1939 
to December 1961.  

2.  On December 3, 2002, the Board of Veterans' Appeals 
(Board) was notified by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, that the 
veteran died on October [redacted], 2002.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. 
§ 20.1302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of 
this appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot 
by virtue of the death of the veteran, and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 (2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or as to any 
derivative claim brought by a survivor of the veteran.  
See 38 C.F.R. § 20.1106 (2002).  



ORDER

The appeal is dismissed.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

